Citation Nr: 1524270	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left knee disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1974 to June 1983.  The Veteran's period of service from August 1977 to June 1983 resulted in an other than honorable discharge, and the Veteran is barred from all VA benefits resulting from that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claim for service connection for a left knee disability.  In October 2014, the Veteran testified before the Board at a hearing held at the RO.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2000, June 2001, and January 2004 rating decisions, the RO denied service connection for a left knee disability.  The Veteran did not appeal those decisions. 

2.  The evidence added to the record since the last final decision in January 2004 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a left knee disability, and creates a reasonable possibility of an allowance of the claim.






CONCLUSIONS OF LAW

1.  The May 2000, June 2001, and January 2004 rating decisions that denied the claim for service connection for a left knee disability are final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

 2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although in the April 2011 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection a left knee disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2014).  Thus, the previous decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claims in July 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim for service connection for a left knee disability was initially denied in May 2000 based upon review of the service treatment records and post-service private records.  Because the post-service treatment records did not demonstrate a current diagnosis of a left knee disability, the elements of service connection were not met, and the claim was denied.  The RO denied a claim for service connection for a bilateral knee disability in June 2001, explaining that the service treatment records showed no indication of a left knee injury or condition.  The RO declined to reopen the previously denied claim for service connection for a left knee disability in January 2004.  The RO determined that the evidence submitted, namely service treatment records and a statement by the Veteran, was not new or material.  Significantly, the newly received evidence did not show a current diagnosis of a left knee disability.

Evidence received since the January 2004 rating decision includes a possible diagnosis of a left knee disability.  Specifically, the VA treatment records reflect that in April 2007, x-rays of the Veteran's left knee were interpreted as not showing significant changes, however, the assessment following interview and physical examination of the Veteran was possible osteoarthritis.  In October 2010, following the Veteran's ongoing complaints of knee pain, as well as pain in other joints, a diagnosis of degenerative joint disease was given.  An October 2011 record documents a diagnosis of rheumatoid arthritis.  The treatment records further document the Veteran's ongoing complaints of knee pain.  The Board notes that these records do not specifically relate the diagnoses of osteoarthritis and rheumatoid arthritis to the Veteran's left knee.  Because it is unclear whether the Veteran suffers from a current left knee disability, further development is necessary and the duty to assist in developing the claim has been triggered.  Previously, there was no evidence of a current diagnosis of a left knee disability, whereas such a diagnosis may now have presented.  Thus, as new and material evidence has been received, the claim is reopened.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a left knee disability has been received, the Veteran's previously-denied claim is reopened.

REMAND

The Veteran contends that he has a left knee disability that was caused or aggravated by his first period of active service.  He contends that during that period of service, he completed approximately 3500 parachute jumps and 1600 repelling jumps.

The service treatment records document the presence of left knee complaints and treatment.  However, these records only show treatment for left knee pain during the Veteran's second period of active service, from 1977 to 1983, a period of service for which he received an other than honorable discharge and is barred from receipt of VA disability benefits.  In order to illustrate the Veteran's medical history, these records do show that in July 1978, the Veteran complained of left knee pain for two to three days.  The assessment was apparent torn ligament and torn meniscus.  In August 1978, the Veteran had ongoing swelling.  The assessment was "?meniscus injury."  Another diagnosis that same month was of strained lateral collateral ligament.  In October 1978, the Veteran reported a history of knee effusion.  Veteran had been doing physical therapy for three months, and his knee had become swollen.  70 cc's of blood-tinged effusion was aspirated.  After 4-5 days, the knee examination was essentially normal.  The diagnosis was effusion, left knee.  On November 1982 separation examination, it was noted that the Veteran had chronic bilateral knee pain.  A March 1983 x-ray of the knees showed a minimal deformity of the proximal left fibula as a result of a healed fracture, otherwise normal.
Post-service treatment records document that in April 2007, x-rays of the Veteran's knee were interpreted as not showing significant changes, but an assessment of possible osteoarthritis was provided.  In October 2010, a diagnosis of degenerative joint disease was provided, following the Veteran's ongoing complaints of knee pain, as well as pain in other joints.  In October 2011, he was given a diagnosis of rheumatoid arthritis.  The treatment records further document the Veteran's ongoing complaints of knee pain, though it remains unclear whether the Veteran suffers from a diagnosed left knee disability.  

In this case, the evidence demonstrates the Veteran's ongoing contentions that he first injured his left knee during his first period of active service from August 1974 to August 1977, when he served in Fort Rucker, Alabama, in the 509th Airborne Infantry Division, 4th Battalion, 1st Aviation Brigade.  In order to assist the Veteran, a request for any existing DA Form 1307, "Individual Jump Record," should be made for this period of service.  

While there is no evidence of left knee pain during the Veteran's first period of service, there is evidence of an ongoing left knee condition during the second period of service.  Post-service records document the Veteran's continuous report of left knee pain and problems.  Because it is unclear whether the Veteran has a current disability of the left knee, and if so, the etiology of that current disability, a VA examination and opinion should be obtained in order to assist in the adjudication of the claim.

Finally, the Veteran testified that he may be receiving Social Security Administration (SSA) disability at his hearing.  Those records must be requested and, if available, associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's entire service personnel record has been associated with the claims folder, to include his DA Form 1307, "Individual Jump Record."  If such records cannot be located, specifically document the attempts that were made to locate the records, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  Obtain from the SSA the administrative decision granting benefits and the medical records pertinent to the Veteran's claim for Social Security disability benefits.

3.  Schedule a VA examination to determine the etiology of the Veteran's contended left knee disability.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached. 

a)  Diagnose any current left knee disability.

b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently demonstrated left knee disability was caused or aggravated by the Veteran's first period of active service, from August 1974 to August 1977, when he contends he completed thousands of parachute jumps and repelling?  The examiner should note that the service treatment records summarized in this Remand relate to the Veteran's second period of active service, from August 1977 to June 1983, and, while those records can be considered when providing the above-requested medical opinion, the Veteran is barred from receiving disability benefits from an injury or condition stemming from his second period of service. 

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


